PATTERSON, Acting Chief Judge.
The State appeals from a final disposition order which suspends M.A.G.’s driver’s license for six months. The State contends *391that M.AG.’s driving privileges should have been suspended for two years, pursuant to section 322.056, Florida Statutes (1997). For the reasons stated in State v. M.L.R., No. 98-01096, 722 So.2d 259 (Fla. 2d DCA 1998), we hold that a two-year suspension is mandatory pursuant to section 322.056 because M.A.G. was adjudicated delinquent for a “subsequent violation” regarding an alcohol, drug, or tobacco offense. Accordingly, we reverse the disposition order and remand for the trial court to enter a disposition order that directs the Department of Highway, Safety and Motor Vehicles to suspend M.A.G.’s driving privileges for two years.
Reversed and remanded.
ALTENBERND and SALCINES, JJ., Concur.